Case 5:18-cr-00258-EJD Document 922-2 Filed 08/19/21 Page 1 of 4




                    EXHIBIT 1
                     Case 5:18-cr-00258-EJD Document 922-2 Filed 08/19/21 Page 2 of 4


 CAND 89B (Rev. 6/17) Subpoena to Produce Documents or Objects in a Criminal Case



                                       UNITED STATES DISTRICT COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                     SUBPOENA TO PRODUCE
                                                                              DOCUMENTS OR OBJECTS
                                        Plaintiff,                            IN A CRIMINAL CASE
         v.                                                                   Case No.: CR-18-00258-EJD
Elizabeth Holmes,

                                        Defendant(s).

TO: Gerald Asin, M.D., Suite B 116, 10565 N. Tatum Blvd., Paradise Valley, Arizona 85253


YOU ARE COMMANDED to produce at the place, date, and time specified the document(s) or object(s) indicated
below. If compliance would be unreasonable or oppressive, you may file a motion requesting the court to quash or
modify the subpoena, to review the documents in camera, or to permit production only pursuant to a protective order.
PLACE                                                                                                      COURTROOM/JUDGE
☐ U.S. Courthouse         ☒ U.S. Courthouse     ☐ U.S. Courthouse         ☐ U.S. Courthouse                Ctr. 4 / Davila, J.
  450 Golden Gate Ave.      280 South First St.   3140 Boeing Ave.         1301 Clay Street                DATE AND TIME
  San Francisco, CA 94102   San Jose, CA 95113    McKinleyville, CA 95519  Oakland, CA 94612
                                                                                                           9/8/2021 9:00 AM
 If the document(s) or object(s) are produced in advance of the date specified, either to the court in an envelope delivered to
 the clerk’s office or to the issuing attorney whose name and address appears below, no appearance is necessary.
 The following document(s) or object(s) shall be produced:

  Please see addendum.




 NOTE: Subpoena forms requiring the appearance of a witness to testify at a criminal proceeding or to testify and bring
 documents to a criminal proceeding, must use Form CAND 89A, Subpoena to Testify in a Criminal Case) or for the
 production of state law enforcement personnel or complaint records (CAND 89C, Subpoena to Produce State Law
 Enforcement Personnel Or Complaint Records in a Criminal Case) are available at the Court’s website:
 cand.uscourts.gov.
 U.S. MAGISTRATE JUDGE OR CLERK OF COURT                                      DATE



 (By) Deputy Clerk


 ATTORNEY’S NAME, ADDRESS AND PHONE NUMBER:
 Patrick J. Looby
 Williams & Connolly LLP
 725 Twelfth Street, NW
 Washington, DC 20005
 (202) 434-5000
                     Case 5:18-cr-00258-EJD Document 922-2 Filed 08/19/21 Page 3 of 4

CAND 89B (Rev. 6/17) Subpoena to Produce Documents or Objects in a Criminal Case



 PROOF OF SERVICE
                     DATE                                                    PLACE
 R EC E IV E D
 B Y SE R V ER

                     DATE                                                    PLACE
 SE R V E D

 SERVED ON (PRINT NAME)                                                      FEES AND MILEAGE TENDERED TO WITNESS

                                                                              ☐ YES ☐ NO AMOUNT

 SERVED BY (PRINT NAME)                                                      TITLE




                                                         DECLARATION OF SERVER

 I declare under penalty of perjury under the laws of the United States of America that the foregoing information
 contained in the Proof of Service is true and correct.

 Executed on
                                        DATE                                       SIGNATURE OF SERVER

                                                                                   ADDRESS:



ADDITIONAL INFORMATION
                     Case 5:18-cr-00258-EJD Document 922-2 Filed 08/19/21 Page 4 of 4

CAND 89B (Rev. 6/17) Subpoena to Produce Documents or Objects in a Criminal Case



                                                                    Addendum

          Please produce the following:

          (1) The complete medical records file for patient
